[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
             United States Court of Appeals
                 For the First Circuit

No. 98-1687

                    RONALD L. BORDEN,

                  Plaintiff, Appellant,

                            v.

              KEVIN G. MURPHY, ETC., ET AL.,

                  Defendants, Appellees.

       APPEAL FROM THE UNITED STATES DISTRICT COURT

            FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. Patti B. Saris, U.S. District Judge]

                          Before

                  Stahl, Circuit Judge,
             Coffin, Senior Circuit Judge,
               and Lipez, Circuit Judge.

 Ronald L. Borden on brief pro se.

March 16, 1999

        Per Curiam.  Having carefully reviewed the judgment
in light of appellant's brief on appeal, and the entire record
below, we affirm the judgment substantially for the reasons
stated in the district court's Memorandum of February 25, 1998,
and the Order of Dismissal of May 6, 1998.
          Affirmed.  See Loc. R. 27.1.